Exhibit 10.1 CREDIT AGREEMENT Dated as of July31, 2013 among MEDIA GENERAL, INC., as the Borrower, ROYAL BANK OF CANADA, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents and The Other Lenders Party Hereto RBC CAPITAL MARKETS*, J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers and Joint Book Managers * RBC Capital Markets is a brand name for the capital markets activities of Royal Bank of Canada and its affiliates. Table of Contents Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms 1 Section 1.02 Other Interpretive Provisions 54 Section 1.03 Accounting Terms; Calculation of Financial Covenant and other Financial Ratios and Terms 55 Section 1.04 Rounding 56 Section 1.05 Timing of Payment or Performance 56 Section 1.06 Times of Day 56 Section 1.07 Letter of Credit Amounts 56 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS Section 2.01 The Loans 57 Section 2.02 Borrowings, Conversions and Continuations of Loans 57 Section 2.03 Letters of Credit 59 Section 2.04 Swing Line Loans 67 Section 2.05 Prepayments 70 Section 2.06 Termination or Reduction of Commitments 77 Section 2.07 Repayment of Loans 78 Section 2.08 Interest 78 Section 2.09 Fees 79 Section 2.10 Computation of Interest and Fees 80 Section 2.11 Evidence of Debt 80 Section 2.12 Payments Generally; Administrative Agent’s Clawback 81 Section 2.13 Sharing of Payments by Lenders 83 Section 2.14 Incremental Credit Extensions 83 Section 2.15 Extensions of Term Loans and Revolving Credit Commitments 87 Section 2.16 Defaulting Lenders 89 Section 2.17 Cash Collateral 91 Section 2.18 Designation of Subsidiaries 93 Section 2.19 Permitted Debt Exchanges 93 Section 2.20 Specified Refinancing Debt 94 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01 Taxes 97 Section 3.02 Illegality Section 3.03 Inability to Determine Rates Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans Section 3.05 Compensation for Losses Section 3.06 Mitigation Obligations; Replacement of Lenders Section 3.07 Survival ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 4.01 Conditions to Signing Date Section 4.02 Conditions of Initial Credit Extension Section 4.03 Conditions to all Other Credit Extensions i Table of Contents (Continued) Section Page ARTICLE V REPRESENTATIONS AND WARRANTIES Section 5.01 Existence, Qualification and Power; Compliance with Laws Section 5.02 Authorization; No Contravention Section 5.03 Governmental Authorization; Other Consents Section 5.04 Binding Effect Section 5.05 Financial Statements; No Material Adverse Effect Section 5.06 Litigation Section 5.07 Ownership of Property; Liens Section 5.08 Environmental Compliance Section 5.09 Taxes Section 5.10 ERISA Compliance Section 5.11 Subsidiaries; Equity Interests; Loan Parties Section 5.12 Margin Regulations; Investment Company Act Section 5.13 Disclosure Section 5.14 Intellectual Property; Licenses, Etc Section 5.15 Solvency Section 5.16 Security Documents Section 5.17 Use of Proceeds Section 5.18 Senior Secured Notes Intercreditor Agreement and First Lien/Second Lien Matters Section 5.19 Insurance Section 5.20 Labor Matters Section 5.21 OFAC; Anti-Money Laundering and Economic Sanctions Laws Section 5.22 FCC Licenses ARTICLE VI AFFIRMATIVE COVENANTS Section 6.01 Financial Statements Section 6.02 Certificates; Other Information Section 6.03 Notices Section 6.04 Preservation of Existence, Etc Section 6.05 Maintenance of Properties Section 6.06 Maintenance of Insurance Section 6.07 Compliance with Laws Section 6.08 Books and Records Section 6.09 Inspection Rights Section 6.10 Maintenance of First Lien Priority Section 6.11 Covenant to Guarantee the Obligations and Give Security Section 6.12 Use of Proceeds Section 6.13 Compliance with Environmental Laws Section 6.14 Further Assurances; Post-Closing Conditions Section 6.15 Designation as Senior Debt Section 6.16 Payment of Taxes Section 6.17 Maintenance of Ratings ii Table of Contents (Continued) Section Page ARTICLE VII NEGATIVE COVENANTS Section 7.01 Liens Section 7.02 Indebtedness Section 7.03 Investments Section 7.04 Fundamental Changes Section 7.05 Dispositions Section 7.06 Prepayments, Etc Section 7.07 Use of Proceeds Section 7.08 Transactions with Affiliates Section 7.09 Restricted Payments Section 7.10 Financial Covenant; Fiscal Year Section 7.11 Change in Nature of Business Section 7.12 Burdensome Agreements Section 7.13 Amendments, Etc ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES Section 8.01 Events of Default Section 8.02 Remedies Upon Event of Default Section 8.03 Exclusion of Immaterial Subsidiaries Section 8.04 Application of Funds Section 8.05 Borrower’s Right to Cure ARTICLE IX ADMINISTRATIVE AGENT Section 9.01 Appointment and Authority Section 9.02 Rights as a Lender Section 9.03 Exculpatory Provisions Section 9.04 Reliance by Agents Section 9.05 Delegation of Duties Section 9.06 Resignation of Administrative Agent, Swing Line Lender, L/C Issuers and Collateral Agent Section 9.07 Non-Reliance on Administrative Agent and Other Lenders Section 9.08 No Other Duties, Etc Section 9.09 Administrative Agent MayFile Proofs of Claim Section 9.10 Collateral and Guarantee Matters Section 9.11 Cash Management Obligations and Secured Hedge Agreements iii TABLE OF CONTENTS (Continued) Section Page ARTICLE X MISCELLANEOUS Section 10.01 Amendments, Etc Section 10.02 Notices; Electronic Communications Section 10.03 No Waiver; Cumulative Remedies; Enforcement Section 10.04 Expenses; Indemnity; Damage Waiver Section 10.05 Payments Set Aside Section 10.06 Successors and Assigns Section 10.07 Treatment of Certain Information; Confidentiality Section 10.08 Right of Setoff Section 10.09 Interest Rate Limitation Section 10.10 Counterparts; Integration; Effectiveness Section 10.11 Survival of Representations and Warranties Section 10.12 Severability Section 10.13 Replacement of Lenders Section 10.14 Governing Law; Jurisdiction; Etc Section 10.15 Waiver of Jury Trial Section 10.16 No Advisory or Fiduciary Responsibility Section 10.17 Electronic Execution of Assignments and Certain Other Documents Section 10.18 Termination Section 10.19 USA PATRIOT Act Section 10.20 Senior Secured Notes Intercreditor Agreement Section 10.21 Time of the Essence Section 10.22 ENTIRE AGREEMENT iv SCHEDULES 1.01(a) Stations 1.01(b) Immaterial Subsidiaries 1.01(c) Unrestricted Subsidiaries 1.01(d) Pledge Agreements 1.01(e) Security Agreements Commitments and Applicable Percentages Litigation Real Properties (including Mortgaged Properties) Subsidiaries; Equity Interests; Loan Parties FCC Licenses and Television Stations 5.22(c) FCC Disclosure 7.01(b) Existing Liens 7.02(r) Surviving Indebtedness 7.03(g) Existing Investments 7.08(h) Transactions with Affiliates Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS A Form of Loan Notice B Form of Swing Line Loan Notice C-1 Form of Term B Note C-2 Form of Revolving Credit Note D Form of Compliance Certificate E Form of Assignment and Assumption F Form of Discounted Prepayment Option Notice G Form of Lender Participation Notice H Form of Discounted Voluntary Prepayment Notice I-1 Form of U.S. Tax Compliance Certificate I-2 Form of U.S. Tax Compliance Certificate I-3 Form of U.S. Tax Compliance Certificate I-4 Form of U.S. Tax Compliance Certificate J Form of Guaranty Agreement K Form of Solvency Certificate v CREDIT AGREEMENT This CREDIT AGREEMENT (“ Agreement ”) is entered into as of July 31, 2013, among Media General, Inc., a Virginia corporation (the “ Borrower ”), each lender from time to time party hereto (collectively, the “ Lenders ” and individually, a “ Lender ”), and Royal Bank of Canada, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer. PRELIMINARY STATEMENTS: 1.
